431 P.2d 299 (1967)
David A. FLEMING, Alice S. Fleming and Lyons K. Naone, Jr., Clerk of the Circuit Court of the Second Circuit, State of Hawaii,
v.
NAPILI KAI, LTD., a Corporation, on Behalf of Itself and All Others Similarly Situated, J. C. Millar & Associates, Ltd., a Corporation, and J. C. Millar.
No. 4510.
Supreme Court of Hawaii.
September 12, 1967.
Frank D. Padgett, Honolulu, William F. Crockett, Wailuku, Maui, for appellant.
Meyer M. Ueoka, Wailuku, Maui, for the petition.
Before RICHARDSON, C. J., MIZUHA, MARUMOTO and ABE, JJ., and Circuit Judge KING in place of LEVINSON, J., on vacation.
Denying rehearing, Haw., 430 P.2d 316.

PETITION FOR REHEARING
PER CURIAM.
The petition for rehearing is denied without argument.